DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and miR-1185-1-3p in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that the other claims share the same elected species (p 1).  This is not found persuasive because as noted in the requirement for restriction the groups share a technical feature of prostate markers which is not a contribution over the prior art (see p. 4-5).  Furthermore the claims are not limited to the species.  
The requirement is still deemed proper and is therefore made FINAL.
CLiams1-19 are pending.  Claims 1-10, 14-15 are withdrawn as being drawn to a nonelected invention or species. 
An action on the merits for claims 11-13 and 16-19 is set forth below. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph 45.
Improper Markush Grouping
Claims 11-13 and 16-19 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   It is also noted that claim 8 if rejoined would also be rejected under the judicially approved “improper Markush grouping” doctrine.			This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be a method for determining prostate cancer comprising measuring at least one of the recited miR structures in claim 11.    
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different polymorphic position.  Each polymorphic position that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of polymorphic structures is that they are differences within a population.  The flanking nucleotides surrounding each polymorphic location have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular polymorphic position relative to another polymorphic position.  The polymorphic markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location and represented by different miR structures.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prostate cancer.  Accordingly, while the different markers are asserted to have the property of being indicative of prostate cancer, they do not share a single structural similarity.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting expression of mir-1185-1-3p,  does not reasonably provide enablement for detection of prostate cancer using measured expression level of mir-1185-1-3p (SEQ ID No. 2) and any variations or derivatives of mir-1185-1-3p.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to a method of detection of prostate cancer using measured expression level of mir-1185-1-3p (SEQ ID No. 2) and any variations or derivatives of mir-1185-1-3p.
As discussed below, the specification does not provide guidance for the breadth of the claims.  Specifically the specification does not provide guidance for the breadth of the claims of determining any expression of mir-1185-1-3p (SEQ ID No. 2) and any variations or derivatives of mir-1185-1-3p in any species or sample, further does not provide guidance for any fold change in the level of expression to prostate cancer diagnosis.  Further, the art discloses that such associations are species, sample and expression level specific.  As such, the associations made in one particular correlation would not be predictive in for any other correlation. 
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification and working examples
The specification teaches that prostate biopsy and serum samples were taken (p. 81).  The specification discloses expression was determined (p. 63).  The specification provides  SEQ ID Number 2 and a training and validation cohort (table 3-4 and p. 66).  
The specification has not provided any guidance as to increased or decreased expression of the elected miR in any prostate cancer for detection.  Further, the specification has not provided any guidance for the measurement of this miR in any species or any sample.  As discussed in the art provided below correlations of phenotypes to such expression analysis is sample and species specific.  The correlation in one particular group does not provide direct correlation in any other sample or species. Further, the specification has not provided any detection of prostate cancer in any of the derivatives or variations of SEQ ID No. 2.
  As shown by the art discussed below there is unpredictability with regard to comparing results from gene expression analysis data in human to other closely related animals.  Further, the art teaches that even within a single species that expression levels in genes differ between sample types.  
Further, the claims are drawn to the expression level of the recited  miR  and prostate cancer.  The specification has not made clear which level (up under) as compared to healthy human patients would be correlative to detection of any lung cancer.   
The unpredictability of the art and the state of the prior art
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression level to a disease in one sample would not be correlative to an association to any other sample type.  Therefore the art suggests the unpredictability of associating expression levels in one particular sample type as compared to another.  Genetic homology does not necessarily correlate to phenotypic expression. 
Further, it is unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Because the claims encompass any subject, whereas the instant specification provides only teachings of human sequences and samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing results from gene expression analysis data in humans to other even closely related animals.    Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to associations of detecting expression of any species and sample and any mir-1185-1-3p (SEQ ID No. 2) and any variations or derivatives of mir-1185-1-3p to prostate cancer detection.  The specification has not provided guidance as to which expression levels are correlative to over prostate cancer detection.  
 	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine associations in various species and determination of associations of any expression levels in a large number of samples.  
The skilled artisan would need to perform undue experimentation to determine such an association.  Even if the extensive experimentation was performed, there is no assurance that any other additional genes, in any of these species, would be found to be associated with prostate cancer.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn a method of detecting prostate cancer by detecting expression of miR-1185-1-3p.  	
Therefore the claims are drawn to a genus of the measurement expression in any species and any sample to functionally determine prostate cancer.  The specification has not described the critical function of the miR which would be encompassed in this genus as the specification has not provided description to functionality in any sample or species. The specification asserts a correlation of expression level of biomarkers and prostate cancer (p 64-67).  The specification discloses that total RNA was isolated from serum from humans (p 64-67).  The specification asserts the accuracy, sensitivity and specificity of the cohorts (table 5-6).  As such the specification has only described one specific example of serum from human patients and the functionality of correlation of prostate cancer with a particular expression level.  	Furthermore, the claims are drawn to any variant, derivative or fragment of SEQ ID NO. 2 and associating to prostate cancer, however, the specification has not provided any description of these structures and the functionality. 	
As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  											In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  However, as discussed above, the specification provides on particular species and does not provide critical structures for the breadth of the claims.  				
Further, the art, as recited below, teaches that expression of biomarkers differ in different species.  However, the specification has not provided identifying characteristics or functional attributes that would distinguish different members of the claimed genus.  Rather, the art teaches that changes in the structure of nucleic acids between species can have an effect on expression.  Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.				
In the instant case the specification does not provide the skilled artisan with an adequate written description of particular nucleic acids suitable for performing the claimed method as generically encompassed in the claims.						In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the biomarkers across species and samples and functionally detect prostate cancer   in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus encompassed by the broadly claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 is  indefinite over the structures of a-e.  These structures are unclear as the polynucleotides “consisting of” particular nucleotide sequences and then the structure further encompass structures “comprising”.  In particular this method step comprises structures the both “consist” and “comprise” and therefore it is not clear which structure are encompassed by the recitation. 
Claims 16 is indefinite as depending from a withdrawn product claim and then further limiting the device.  Therefore It is not clear if the claim intends to use the kit of claim 1 or requires  the kit “comprises a nucleic acid….”.  Therefore the metes and bounds are unclear. 
Claim 19 is indefinite as depending from a withdrawn product claim and then further limiting the device.  Therefore It is not clear if the claim intends to use the device of claim 5 or requires the device “comprises a nucleic acid….”.  Therefore the metes and bounds are unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation expression level of miR-1185-1-3p and prostate cancer.  Further, the step of “evaluating” and “comparing” in the steps are interpreted as abstract steps as the claims can be considered mental steps. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and abstract idea.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step.   Further the steps of evaluating and comparing are mental steps and therefore are considered judicial exceptions themselves.  The mental steps are considered steps that can be performed without a physical step (mental comparison and evaluation of data). 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of miRNA using known and conventional assays.   Ruohoa-Baker et al  (US Patent Application Publication 2015/0337332 Nov 26, 2015) teaches a method of measuring expression of miR-1185-1 (para 32 and 65).  This recitation would encompass the miR-1185-1-3p.  Furthermore the specification teaches that this miR was known (p. 21-22).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634